Martin, J.
The defendants are appellants from a judgment against them as mater and endorser of two promissory notes. They pleaded the general issue only. The maker has made no defence in this court. His plea admits his signature to the no.te, and a close examination of the record has not enabled us to discover any ground on which the judgment against him may he disturbed. His co-defendant, Long, who is the endorser, has urged that notice of protest of one of the notes was given to him prematurely. It became due on the l-4th July, 1838; was correctly protested on the 3d, hut notice was given to him on the 4th of July, which by law is a day of rest. The act of March 7th, 1838, sec. 5, directs that when the last day of grace is a public day of rest, the protest is to he made on the preceding day ; hut that act is silent with regard to: the giving of notice.
It is the frequent complaint of endorsers that notices of protest are given too late. This is the first time in our jurisprudence that a complaint is made of notice being given too early. The earliest *67notice of protest affords the greatest facility to the endorser to guard and protect his interests.
Morse and Roysden, for the 'plaintiffs.
Bullard, propria persona, and Tuomey, for the appellants.
The English hooks say that notice may he given on a Sunday, public days of rest, thanksgiving, &c., hut that the endorser is not hound to open the letter containing the notice, or to act on it, until the next day. Bayley on Bills, (edition, 1836,) pages 265, 266, and notes. This principle of the english law is founded in that sound reason which is the same in all countries. Nee erit alia Momee, alia Athene — on the hanks of the Mississippi and on the hanks of the Thames.
As the endorser has pleaded the general issue, a plea which puts the plaintiff on proof of notice of the protest, we are hound to examine whether there is legal proof in the record of the notice of protest of the second note. Of this there is no evidence except the certificate of the notary, which is liable to this objection, to -ívit: that it wants the attestation oftioo witnesses. See act of February 14th, 1821, sec. 1.
This question has just'received the examination of this court, anil its solution, in the case of the Gas Light Bank v. Nuttall, just decided, 19 La., 447; and the conclusion at which we have arrived is, that the objection is fatal. There is no other evidence of notice than the notary’s certificate, and that is insufficient to enable the plaintiffs to recover on the second note in this suit, as against the endorser.
It is therefore ordered that the judgment of the district court be affirmed so far as it relates to the maker of the note, with costs and five per cent damages ; and that it be reversed as to the endorser, William Long; and proceeding to give such judgment as, in our opinion, ought to have been rendered in the court below, it is ordered that the plaintiffs do recover of the defendant, William Long, the sum of eighteen hundred and one dollars, with ten per cent tnterest thereon from the 4th July, 1838, until paid, being the amount of the first note sued on; and it is further ordered that there be judgment as-in case of non-suit, for the said defendant, Long, as to the second note of eighteen hundred and one dollars; the costs of the appeal to be paid by the plaintiffs and appellees.